Citation Nr: 0918830	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.L. 

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1968 until November 1971.  Service in Vietnam 
is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).

Procedural history

In November 2004, the RO received the Veteran's claim of 
entitlement to service connection for PTSD.  The September 
2005 rating decision denied the Veteran's claim.  In November 
2005, the Veteran expressed his disagreement the denial of 
service connection of PTSD and initiated this appeal.  A 
Decision Review Officer (DRO) conducted a de novo review and 
furnished a statement of the case (SOC) which was also 
unfavorable to the Veteran's claim.  The appeal was perfected 
by the timely submission of the Veteran's substantive appeal 
(VA Form 9) in December 2005.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted in Oakland, California in March 2009.  A 
transcript of the hearing has been associated with the 
Veteran's claims folder.  The Veteran, through his 
representative, subsequently submitted evidence directly to 
the Board, along with a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008). 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran participated in combat.

3.  The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by stressors he experienced while serving in 
Vietnam. 


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in January 2005.  This letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letters in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the letters from the RO dated September 2007 and 
n10 2008.  As discussed in detail below, the Board is 
granting the Veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  See 38 C.F.R. § 3.303(d) (2008).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
Veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the Veteran 
engaged in combat or that the Veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that the Veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to Veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the Veteran did not  
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

Analysis

The Veteran contends that he suffers from PTSD stemming from 
his experiences while serving with Battery I, 2d Battalion, 
29th Artillery in May 1970 in the Republic of Vietnam.  
Specifically, the Veteran claims to have been exposed to 
combat conditions while serving as a searchlight operator at 
Fire Support Base Wood.  He further contends that he was 
exposed to rocket and mortar fire.  

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnoses of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

With respect to element (1), the Veteran has been diagnosed 
with PTSD.  
In particular, a VA staff psychologist diagnosed the Veteran 
as suffering from PTSD in a March 2006 VA Mental Health 
Intake PTSD Evaluation.  Element (1) of 38 C.F.R. § 3.304(f) 
is satisfied.  

With respect to element (3), medical nexus, the Veteran's 
claimed in-service stressors have been linked to his PTSD in 
an August 2007 letter from his VA psychologist.  
Specifically, the VA psychologist identified the Veteran's 
PTSD stressor as "being shelled frequently" and the VA 
psychologist notes that the Veteran "knew he was at great 
risk of being 'hit' due to the fact that he was a searchlight 
operator [operator] that was a 'big target' for 
bombardment."  Further, the March 2006 VA Mental Health 
Intake PTSD Evaluation notes "combat exposure" on Axis IV.  
The Veteran's medical records do not demonstrate any 
intercurrent stressor events from the date of his discharge 
from military service in November 1971 through his initial 
PTSD diagnosis in July 2001.  Accordingly, element (3) of 38 
C.F.R. § 3.304(f), nexus, has also been satisfied.  

With respect to element (2), in-service stressors, the crux 
of the Veteran's argument is that he was exposed to combat 
conditions as searchlight operator with Battery I, 2d 
Battalion, 29th Artillery while stationed in Vietnam.  The 
Veteran's service personnel records corroborate his assertion 
that he served as a searchlight operator with Battery I, 2d 
Battalion, 29th Artillery and was stationed at Fire Support 
Base Wood just west of Thien Ngon, Vietnam from April 1970 to 
November 1970.  

For the reasons expressed below, the Board finds that the 
Veteran did engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).

The Veteran's DD-214 indicates that he did not receive any 
decorations or awards indicative of combat status.  However, 
the absence of combat citations is not dispositive of the 
combat determination.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996) ["engagement in combat is not necessarily determined 
simply by reference to the existence or nonexistence of 
certain awards or MOSs"]; West v. Brown, 7 Vet. App. 70, 76 
(1994) ["[w]here it is determined, through the receipt of 
certain recognized military citations or other supportive 
evidence, that the Veteran was engaged in combat with the 
enemy..." (emphasis added)].  

In support of his assertion of combat conditions, the Veteran 
offered personal testimony and photocopied unit records.  See 
the March 2009 VA hearing transcript and unit records for the 
5th Battalion, 2nd Artillery which was attached to Battery I, 
2d Battalion, 29th Artillery.  

During the March 2009 hearing, the Veteran testified under 
oath that his duties as searchlight operator included 
providing infrared and regular light from the back of a jeep 
to aid the infantry's vision.  The Veteran testified that, as 
a searchlight operator, he was a highly visible target for 
enemy fire.  See the March 2009 VA hearing transcript at page 
7.  In a March 2009 stressor statement, the Veteran also 
asserted that his unit experienced rocket and small arms fire 
at a Fire Base near Thien Ngon.  See  a March 2009 stressor 
statement.  

The unit records provided by the Veteran reflect that the 
Veteran's unit, Battery I, 2d Battalion, 29th Artillery, was 
attached to the 5th Battalion, 2nd Artillery in May 1970 when 
Fire Support Base Wood received mixed 60mm fire and 82mm 
mortar fire.  See the unit records for the 5th Battalion, 2nd 
Artillery.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore, the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.  

In this case, the Board has no reason to disbelieve the 
Veteran's sworn testimony concerning his combat experience, 
given at the March 2009 personal hearing.  In addition, unit 
records submitted by the Veteran are consistent with the 
Veteran's testimony.  Although the evidence does not verify 
the Veteran's precise location or precise exposure to enemy 
fire, such precise information is not required under the law.  
Cf. Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Pursuant to 38 C.F.R. § 3.304(f)(1), the Veteran's lay 
testimony will be sufficient to establish the occurrence of 
the claimed in-service stressors, if said stressors are 
related to his combat experiences and are consistent with the 
circumstances and hardships of the Veteran's service.  The 
Board believes that the Veteran's MOS [searchlight operator] 
as well as the unit records, taken together, serve to verify 
the Veteran's combat experience.  The Board accepts the 
Veteran's testimony as credible and probative.  Therefore, 
after carefully considering the matter the Board believes 
that there is sufficient evidence in the file to indicate 
that the Veteran participated in combat with the enemy within 
the meaning of 38 U.S.C.A. § 1154(b) (West 2002).  Element 
(2) is therefore satisfied.

In summary, the Board finds that the Veteran has met all 
requirements needed to establish service connection for PTSD.  
Accordingly, the Board concludes that the relevant and 
probative evidence of record establishes that his current 
PTSD was incurred in service.  The benefit sought on appeal 
is accordingly allowed.


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


